Mr. Justice Scholfield delivered the opinion of the Court: This is an action of assumpsit by appellee against appellants. The declaration contains three counts. The first count is on what is therein designated and described as a promissory note. The second count is the consolidated money counts; and the third count is upon an account stated. Appellants demurred generally to the declaration. The circuit court overruled the demurrer, and appellants, electing to stand by their demurrer and refusing to plead'over, judgment was thereupon given in favor of appellee. From that judgment appellants took the case, by appeal, to the Appellate Court of the Third District, where the judgment of the circuit court was affirmed. The amount of the judgment being over $1000, the case is brought to this court by appeal. The only question is, was the demurrer to the declaration properly overruled? Waiving the question as to the sufficiency of the first or special count, no objection has been pointed out, and we are aware of no objection that can be taken to the second and third counts. We assume, therefore, that those counts are sufficient. No doctrine has been longer settled or more constantly adhered to by this court than that a general demurrer can not be sustained to a declaration which contains one good count, however many bad counts it may contain. Lusk v. Cook, Breese (Beecher’s ed.) 84; Cowles et al. v. Litchfield, 2 Scam. 356; Israel v. Reynolds et al. 11 Ill. 218; Governor, etc. v. Ridgway et al. 12 id. 14; Anderson et al. v. Richards et al. 22 id. 217: Tomlin v. Tonica and Petersburg Railroad Co. 23 id. 429; Barber v. Whitney et al. 29 id. 439; Nickerson et al. v. Sheldon, 33 id. 372. There s no bill of exceptions showing what evidence was heard upon the assessment of damages, so no question can thereupon be raised in this court. Motsinger v. Coleman, 16 Ill. 71. The judgment of the Appellate Court is affirmed. Judgment affirmed.